DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021 has been entered.

Election/Restrictions
Newly submitted claims 25-26 and 29-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: although [0040], [0084], and [0085] disclose the recited “nanopillar” and “nanoparticles”, it is noted these elements are directed to nonelected species of Species III, .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-26 and 29-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited “triangular” in Claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 11-12, 21-23, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,640,759 B1 to Curioni et al. (“Curioni”) in view of U.S. Patent Application Publication No. 2011/0186799 A1 to Kai et al. (“Kai”).		As to claim 1, although Curioni discloses a memory device, comprising: a first planar electrode (13); a second planar electrode (11) arranged over the first planar electrode (13); a switching element (12) arranged between the first planar electrode (13) and the second planar electrode (11), wherein a first side (close to 13) of the switching element (12) is arranged nearer the first planar electrode (13) and a second side (close to 11) of the switching element (12) is arranged nearer the second planar electrode (11); and wherein the switching element (12) is thicker at the first side (close to 13) than at the second side (close to 11); wherein the switching element (12) is configured to provide a conductive filament formation region (conductive path); and wherein a width of the second planar electrode (11) along the second side (close to 11) of the switching element (12) is greater than the thickness of the switching element (12) at the second side (close to 11) (See Fig. 2, Column 3, lines 23-55, Column 6, lines 3-21, Column 7, lines 8-13, Column 9, lines 46-60), Curioni does not further disclose a component arranged between the switching element and the second planar electrode, wherein the component is in electrical communication with the second planar electrode.			However, Kai does disclose a component (211/312) arranged between the switching element (118) and the second planar electrode (100/101), wherein the As to claim 11, Curioni further discloses wherein the memory device is a resistive random access memory device (See Column 3, lines 23-32).			As to claim 12, although Curioni discloses a method of forming a memory device, the method comprising: providing a first planar electrode (13); providing a switching element (12) over the first planar electrode (13); and providing a second planar electrode (11) over the switching element (12); wherein a first side (close to 13) of the switching element (12) is arranged nearer the first planar electrode (13) and a second side (close to 11) of the switching element (12) is arranged nearer the second planar electrode (11); wherein the switching element (12) is thicker at the first side (close to 13) than at the second side (close to 11); wherein the switching element (12) is configured to provide a conductive filament formation region (conductive path); and wherein a width of the second planar electrode (11) along the second side (close to 11) of the switching element (12) is greater than the thickness of the switching element (12) at the second side (close to 11) (See Fig. 2, Column 3, lines 23-55, Column 6, lines 3-21, Column 7, lines 8-13, Column 9, lines 46-60) (Notes: the confined switching element As to claim 21, Curioni further discloses wherein the width of the second planar electrode (11) extends beyond opposing tapering sidewalls of the switching element (12) (See Fig. 2).											As to claim 22, Curioni further discloses wherein a width of the first planar electrode (13) along the first side (close to 13) of the switching element (12) is greater than the thickness of the switching element (12) at the first side (close to 13), wherein the width of the first planar electrode (13) extends beyond the opposing tapering As to claim 23, Curioni further discloses wherein the width of the second planar electrode (11) along the second side (close to 11) of the switching element (12) is substantially equal to the width of the first planar electrode (13) along the first side (close to 13) of the switching element (12) (See Fig. 2).						As to claim 27, Curioni further discloses wherein the switching element (12) has a trapezoidal cross-section (See Fig. 2).									As to claim 28, Curioni in view of Kai further discloses wherein the memory device is a phase-change random access memory device (See Curioni Fig. 8, Column 3, lines 23-32, Column 9, lines 46-60 and Kai ¶ 0018).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,640,759 B1 to Curioni et al. (“Curioni”) and U.S. Patent Application Publication No. 2011/0186799 A1 to Kai et al. (“Kai”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2019/0267081 A1 to Luo et al. (“Luo”). The teachings of Curioni and Kai have been discussed above.		As to claim 2, although Curioni discloses the switching element (12) has a trapezoidal cross-section (See Fig. 2, Column 7, lines 8-13), Curioni and Kai do not further disclose wherein the switching element has a triangular cross-section.			However, Luo does disclose wherein the switching element (120) has a triangular cross-section	(See Fig. 1C, ¶ 0080, ¶ 0082, ¶ 0084, ¶ 0085).					. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,640,759 B1 to Curioni et al. (“Curioni”) and U.S. Patent Application Publication No. 2011/0186799 A1 to Kai et al. (“Kai”) as applied to claim 23 above, and further in view of U.S. Patent Application Publication No. 2008/0012079 A1 to Zaidi  (“Zaidi”). The teachings of Curioni and Kai have been discussed above.	As to claim 24, Curioni in view of Zaidi discloses further comprising: a second switching element (12/206) arranged between the first planar electrode (13/202) and the second planar electrode (11/204), wherein a first side (close to 13/208) of the second switching element (12/206) is arranged nearer the first planar electrode (13/202) and a second side (close to 11/210) of the second switching element (12/206) is arranged nearer the second planar electrode (11/204), wherein the second switching element (12/206) is thicker at the first side (close to 13/208) than at the second side (close to 11/210), wherein the second switching element (12/206) is configured to provide a conductive filament formation region (conductive path), wherein the second switching element (12/206) is disposed coplanar with and adjacent to the switching element (12/206), and wherein the dielectric layer (14/216) is arranged around the second switching element (12/206) and extends between the second switching element .	

Response to Arguments
Applicant's arguments with respect to claims 1 and 12 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure:
Park et al. (US 2010/0051896 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815